Exhibit 10.1 WAIVER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT This Waiver and First Amendment to Loan and Security Agreement (this “Amendment”) is entered into as of January 13, 2017, by and between WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”) and VIVEVE MEDICAL, INC., a Delaware corporation (“Parent”), and VIVEVE, INC., a Delaware corporation (“Viveve”) (individually and collectively, jointly and severally, “Borrower”). RECITALS Borrower and Bank are parties to that certain Loan and Security Agreement dated as of June 20, 2016, as amended from time to time (the “Agreement”). The parties desire to amend the Agreement in accordance with the terms of this Amendment. Borrower is currently in default pursuant to Section 8.2(a) of the Agreement due to Borrower’s failure to comply with the Performance to Plan; Minimum Cash covenant set forth in Section 6.8 of the Agreement for the measuring periods ending October 31, 2016 and November 30, 2016 (the “Existing Covenant Default”). NOW, THEREFORE, the parties agree as follows: 1.The following defined term in Section 1.1 of the Agreement hereby is amended and restated as follows: “Final Payment Percentage” is four percent (4.00%). 2.Section 6.8 of the Agreement hereby is amended and restated in its entirety to read as follows: “ 6.8Financial Covenants . (a) Performance to Plan . Borrower’s actual trailing three-month revenues, as of any date of determination, shall be no less than eighty percent (80%) of Borrower’s projected revenues (the “Revenue Covenant”), delivered to Bank prior to the Closing Date and dated March 3, 2016 (for such measurement periods through December 31, 2016; Projections for periods thereafter shall be delivered to and approved in writing by Bank, provided that such updated Projections shall be delivered to Bank no later than January 31 of each year during the term hereof); provided that Borrower shall not be required to comply with the Revenue Covenant as long as Borrower at all times maintains a ratio of (i) minimum unrestricted cash in accounts with Bank to (ii) Indebtedness, of at least 1.25 to 1.00. (b) Minimum Liquidity.
